Citation Nr: 1438033	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-19 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for Bell's palsy.

2.  Entitlement to service connection for right hypophoria causing diplopia, claimed as hypertropia.

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD with depressive disorder.

4.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD with depressive disorder.  

5.  Entitlement to an initial compensable evaluation for physiological tremor.

6.  Entitlement to an initial compensable evaluation for solar lentigo, claimed as residuals of hyperpigmentation or benign hyperkeratosis.

7.  Entitlement to an evaluation in excess of 10 percent for residuals of a right ankle fracture since July 25, 2007.

8.  Entitlement to an effective date prior to October 18, 2013, for a 100 percent evaluation for PTSD with a major depressive disorder.


REPRESENTATION

Appellant represented by:	K. Snyder, Esq.


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 13, 2003 to October 28, 2003; June 4, 2005 to July 15, 2006; October 23, 2006 to July 24, 2007, and November 30, 2008 to February 22, 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The issues of entitlement to service connection for hypertension and for sleep apnea, both to include as secondary to PTSD with depressive disorder, entitlement to increased initial compensable evaluations for physiological tremor, solar lentigo, and residuals of a right ankle fracture, as well as entitlement to an earlier effective date for a 100 percent rating for PTSD with depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has current Bell's palsy.

2.  The evidence does not show that the Veteran's hypophoria causing diplopia was incurred in service, to include as a result of Bell's palsy.  


CONCLUSIONS OF LAW

1.  Bell's palsy was not incurred or aggravated during the Veteran's active duty service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

2.  Hypophoria causing diplopia was not incurred or aggravated during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October and November 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was most recently readjudicated in May 2011. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examination in November 2007.  The Veteran was offered the opportunity for a personal hearing, although he declined it.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, if manifest to a compensable degree within one year following separation from active duty.  38 C.F.R. §§ 3.307 , 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Veteran served in combat, he is not entitled to a combat presumption, because he does not contend, nor is there any evidence suggesting, that either Bell's palsy or hypophoria causing diplopia, is related to combat service.  38 U.S.C.A. § 1154(b).

The Veteran is claiming entitlement to service connection for Bell's palsy, which is medically defined as unilateral facial paralysis of sudden onset due to lesion of the facial [or 7th cranial] nerve resulting in characteristic distortion of the face.  Barclay v. Brown, 4 Vet. App. 161, 164 (1993).  Bell's palsy is facial paralysis.  Dean v. Brown, 8 Vet. App. 449, 451 (1995). 

The Board observes that the Veteran has claimed other disabilities as resulting from his experience with Bell's palsy in service, some of which have been service-connected, and others that are on appeal.  These are separate from the current claim of entitlement to service connection for Bell's palsy.  

The Veteran had Bell's palsy in service, which was successfully treated by antivirals and steroids.  At a VA examination in November 2007 the examiner reviewed the claims folder, and indicated that the Veteran had Bell's palsy while in Iraq, with no residuals.  Listed diagnoses did not include Bell's palsy.  

In September 2007 the Veteran contended that he had diplopia and that an optometrist informed him that the Bell's palsy probably attacked the nerves in the eye causing them to be misaligned, such that he chronically saw double and had to wear a prism for correction.    

A September 2007 letter from optometrist S. Gordon is of record indicating that Bell's palsy causes a paralysis that affects the facial nerve, and there "may be a secondary neurological link between the onset of Bell's palsy and the increased hypertropia that is causing a worsening" of the Veteran's diplopia. 

The Veteran was separately evaluated by an optometrist for ocular residuals from the Bell's palsy in November 2007, for which he explained to the examiner that in April 2006 while at Camp Bucca, Iraq he was treated for Bell's palsy with antivirals and oral prednisone, and the associated facial paresis resolved.  The Veteran reported that approximately three months after his return to the United States he started to have problems with double vision, and was treated by optometrist S. Gordon, and prescribed prismatic correction to alleviate his double vision.  Dr. Gordon provided a short letter stating that there "may" be a secondary neurological link between the onset of Bell's palsy and an increased hypertropia as causing a worsening of the Veteran's diplopia.  On examination, there was no diplopia in any field of gaze with the correction in place.  

The examiner indicated that the diagnoses were status-post Bell's palsy, with no significant ocular residuals to the condition then present.  The Veteran was diagnosed as having right hypophoria, a small vertical misalignment of the two eyes, a condition which was responsible for the appellant's double vision when he was not wearing his glasses.  This condition was correctable through the use of prismatic correction incorporated into the Veteran's glasses.   

The examiner opined that it was less likely than not that the condition was associated with the previous Bell's palsy.  The examiner indicated that Bell's palsy, by definition, is a temporary paresis of the seventh, or facial, cranial nerve.  The examiner reasoned that the facial nerve had no extraocular muscle involvement. 

In August 2008 the Veteran went to the emergency room experiencing numbness in his left face and tingling in his arms and legs.  The sensation had occurred for 1 to 2 months.  He also described a "film" over his left eye that occurred, causing blurriness that he was unable to blink away.  The Veteran reported that he had a history of Bell's palsy.  Assessment was of a 42 year old with numbness and tingling in his extremities and face, with no acute neurological deficits or signs of cerebrovascular accident.  Bell's palsy was not diagnosed.   

The Board finds the November 2007 opinion highly persuasive as the examiner conducted a thorough analysis of all previous medical evidence to make that finding. 

Without competent evidence of a currently diagnosed or identifiable Bell's palsy, service connection cannot be granted.  Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.  38 U.S.C.A. § 1110.  Where, as in the case of Bell's palsy, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Further, the Board considers the November 2007 ocular examination to be the most persuasive evidence regarding his hypophoria.  Specifically, this examiner considered the Veteran's medical history, to include Dr. Gordon's statement suggesting a possible link between the diplopia and Bell's palsy.  The VA examiner, however, reasoned away Dr. Gordon's opinion by indicating that the facial nerve involved in Bell's palsy did not have extraocular muscle movement.  As such, the medical evidence is against the claim of entitlement to service connection for hypophoria causing diplopia as due to service, to include Bell's palsy experienced in service.  

In reaching this decision the Board notes that to the extent the Veteran contends, on his own behalf, that he has Bell's palsy or hypophoria, claimed as hypertropia causing diplopia that is related to service, and in spite of his mental health training and background, he is not shown to possess any specialized training to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran's reports of observable symptomatology, along with examination reports and diagnostic test results, were considered by VA physicians so that a medical opinion could be obtained.  The November 2007 medical opinions following examinations are, however, of greater probative value than the Veteran's lay contentions, as determining the etiology of hypophoria causing diplopia or identifying Bell's palsy, requires medical expertise.  The examiner's explanation that the Appellant's current hypertropia causing diplopia is not related to his Bell's palsy is afforded high probative value given that the opinion was offered by a trained professional.  

To the extent the Veteran contends a continuity of symptomatology since service, the Board finds he is competent to report his symptoms.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (finding the appellant competent to testify regarding symptoms capable of lay observation).  Nevertheless, 38 C.F.R. § 3.303(b) is constrained by 38 CFR § 3.309(a), regardless of the point in time when a veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), and which does not include Bell's palsy or hypophoria.  See Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).

In short, the claims of entitlement to service connection for Bell's palsy and hypophoria causing diplopia are denied.  


ORDER

Entitlement to service connection for Bell's palsy is denied.  

Entitlement to service connection for hypophoria causing diplopia is denied.  


REMAND

Regarding the claims of entitlement to service connection for hypertension to include as secondary to PTSD with depressive disorder, and for sleep apnea, also to include as secondary to PTSD with depressive disorder, the Board finds that a valid notice of disagreement was received in May 2014 to a September 2013 rating decision.  A statement of the case has not yet been issued, such that remand is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the claims of entitlement to increased ratings, the Veteran was most recently examined for his physiological tremor, solar lentigo, and residuals of right ankle fracture in November 2007.  A contemporaneous examination is necessary to effectively evaluate these disabilities.  Here, the examinations are approximately seven years old, and the Veteran contends that he is entitled to an increased rating for his symptomatology, such that remand for VA examinations to address the current nature and severity of these disabilities is necessary.  

The examiner's attention is drawn to the Veteran's October 2007 report of itchiness in regards to the solar lentigo.  

Finally, with respect to the appeal for an earlier effective date of the 100 percent rating for PTSD with depressive disorder, the Board sees that this additional issue has not yet been certified to the Board.  Nevertheless, this additional evidence has not yet been reviewed or considered by the RO.  Accordingly, the Board is remanding this for review of this additional evidence and issuance of an supplemental statement of the case.  This must be done prior to appellate review.  38 C.F.R. § 19.31(b)(1); 19.37(a)(2013).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case regarding the issues of entitlement to service connection for hypertension and sleep apnea each to include secondary to PTSD with depressive disorder.  The appellant is hereby notified that, following the receipt of the statement of the case concerning these issues, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should these issues be returned to the Board for appellate review. 

2.  Schedule the Veteran for an examination to evaluate the nature and extent of his physiological tremor, solar lentigo, and right ankle fracture residuals.  The claims folder, with access to Virtual VA and VBMS must be made available to the examiner.  All indicated tests and studies should be conducted and clinical findings should be reported in detail.  The disability benefits questionnaire pertaining to these disorders should be completed.  A complete rationale must be provided for any opinion offered.  Regarding the solar lentigo, the examiner should comment on whether the Veteran reports any itchiness or pain from the skin condition.

3.  After the development requested has been completed, review the examination reports to ensure compliance with the directives of this REMAND.  Ensure that the examining physician documented consideration of Virtual VA and VBMS records.  If any report is deficient in any manner, implement corrective procedures at once.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims 38 C.F.R. §§ 3.185, 3.655(2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After taking any further development deemed appropriate, readjudicate the claims.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


